Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 16/844403, now abandoned, filed April 9, 2020, which is a continuation of US application 16/568787, now abandoned, filed September 12, 2019, which is a continuation of US application 16/289522, now abandoned, filed February 28, 2019, which is a continuation of US application 15/587270, now US patent 10259806, filed April 5, 2017, which is a continuation of US application 14/396338, now US patent 9663503, filed October 22, 2014, which is a national stage application of PCT/GB2013/051233, filed May 13, 2013, which claims benefit of provisional application 61/647200, filed May 15, 2012.  Claims 67-87 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 27, 2021, is acknowledged wherein claims 1-66 are canceled and new claims 67-87 are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 67-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Specifically, while being enabling for the compounds pictured, and salts thereof, the disclosure is not enabling for hydrates and solvates of these compounds.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a chemical substance or a salt, hydrate, or solvate thereof.  In order for the claimed subject matter to be enabled, one skilled in the art must reasonably be able to make hydrates and solvates of the full scope of compounds, which at the least entails understanding the formation of hydrates and solvates to an extent that allows the routine prediction of solvates of a new compound and determination of the necessary conditions to produce them.
	The state of the prior art:  The existence of solvates, including both hydrates and complexes with other solvent molecules, has been known in the art for a long time.  However, the formation of such solvates is sufficiently unpredictable that those skilled in the art cannot generally, for a particular novel compound, predict what solvates can be made of such compounds, what conditions would be necessary to produce them, or which solvates would possess desirable properties for pharmaceutical use.  According to Morisette et al. (Reference included with PTO-892) the mechanisms driving crystal form diversity are poorly understood and prediction of such forms remains a formidable challenge.  According to Xin et al. (Reference included with PTO-892) while computational prediction of crystal structure can be used to predict solvates of chemical compounds, this prediction is computationally expensive and time-consuming and requires special expertise. (p. 1903 left column last paragraph) While this reference describes statistical models for predicting solvate formation of organic molecules these techniques are still under development.  According to Boothroyd et al. (Reference included with PTO-892) why some molecules form solvates remains an open question. (p. 1903 left column last paragraph) Overall, the state of the art has not advanced to the point where solvates can be easily predicted and assessed for new chemical compounds.
	More specifically, the prior art does not include any particular investigation of the hydration or solvation properties of cyclic dinucleotides of similar structure to those recited in the present claims, which one skilled in the art would have been able to use as a starting point in predicting the crystallization and solvation behavior of these compounds.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  As discussed above, the mechanisms driving the formation of solvates are not completely understood, and the occurrence and properties of such solvates are unpredictable.  Therefore a new compound is potentially capable of forming many as yet unknown hydrate and solvate forms of different crystal structures.
	The Breadth of the claims:  The claims are directed to any hydrate or solvate whatsoever of the presently claimed compounds.
	The amount of direction or guidance presented:  The present specification refers repeatedly to hydrates and solvates of the claimed compounds, but does so only in passing without further elaboration.  The disclosure does not provide any specific examples of hydrates or solvates, any methods of making particular hydrates or solvates, or any way to determine which hydrates or solvates are likely to have improved properties relative to the unsolvated molecule.
The presence or absence of working examples: No working examples are provided for the formation of use of specific hydrates or solvates.  While the chemical synthesis of a number of different compounds are described, none of these compounds appear to be hydrates or solvates.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the formation of new crystal forms.  See MPEP 2164.
The quantity of experimentation necessary:  As described above, the formation of crystal forms such as solvates is unpredictable, and there exists no universal, predictable method for predicting either what crystal forms a new compound is likely to adopt or what the properties of said forms are likely to be.  Therefore in order to maker and use the full scope of hydrates and solvates of the claimed compounds, one skilled in the art would have to undertake an extensive program of unpredictable research and experimentation, with no particular expectation of success and no guidance from Applicant’s disclosure.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art and the lack of guidance from Applicant’s disclosure, Applicants fail to provide information sufficient to practice the claimed invention for the formation of hydrates or solvates of the claimed compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-16 of U.S. Patent No. 9663503. (Cited in PTO-892, herein referred to as ‘503) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘503 render the claimed invention obvious.  Specifically, claims 1-3 of ‘503 are directed to the same compounds recited in present claims 67, 69, and 70.  Dependent claims 4-6 of ‘503 further claim pharmaceutical composition of these compounds and a pharmaceutically acceptable carrier or diluent as recited in present claim 71.  Claims 7-9 of ‘503 further recite that the composition is suitable for oral administration as required by present claim 72.  Claims 13-15 of ‘503 further claim a method of treating a cancer in a subject comprising administering one of these compounds to the subject.  Claim 13 of ‘509 specifically describes the disease being treated as being mediated by CHK1 as recited in present claims 74 and 75.  Claim 14 of ‘509 specifically describes the cancer being treated as one of the specific cancers falling within the limitations recited in present claims 76-87.  Claim 16 of ‘509 recites a step of further administering one of the additional active agents recited in present claim 73.
	The claims of ‘509 are directed to compounds, pharmaceutical compositions, and methods of treatment rather than to kits enclosed with written instructions.  However, according top MPEP 2112.01(III), “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” Therefore it would have been obvious to one of ordinary skill in the art to enclose the compounds claimed by ‘509 with written instructions for their use.  This is especially true in view of the fact that the claims of ‘509 specifically describe the same compounds as useful for treating the same diseases described by the instructions mentioned in the present claims.

Allowable Subject Matter
	The presently pending claims are not seen to be unpatentable under 35 USC 102 or 103 in view of the state of the art and evidence of secondary considerations of record in the present specification.  Specifically, the most closely related compounds known in the prior art are those described in PCT international publication WO2009/044162, particularly compound Y-081 on p. 66 of the reference.  While it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to modify this compound in such a way as to arrive at the presently claimed compounds, data in tables 3 and 4 on pp. 51-52 of the present specification show that the presently claimed compounds have better potency and selectivity in living cells than Y-081 despite having a similar IC50 to this compound when measured in a direct in vitro assay.  This evidence of unexpected superiority to the prior art compound overcomes any prima facie case of obviousness over this prior art reference, as well as any case of double patenting in view of US patents 8367658 or 8058045.

Conclusion
	No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        10/17/2022